Exhibit 10.2

 

PARTIAL TERMINATION OF AND SIXTH AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 1)

 

THIS PARTIAL TERMINATION OF AND SIXTH AMENDMENT TO AMENDED AND RESTATED MASTER
LEASE AGREEMENT (LEASE NO. 1) (this “Amendment”) is made and entered into as of
June 1, 2011 by and among each of the parties identified on the signature
pages hereof as a landlord (collectively, “Landlord”) and FIVE STAR QUALITY CARE
TRUST, a Maryland business trust (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of August 4, 2009, as amended by that certain
Partial Termination of and First Amendment to Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of October 1, 2009, that certain Second
Amendment to Amended and Restated Master Lease Agreement (Lease No. 1), dated as
of November 17, 2009, that certain Third Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of December 10, 2009, that
certain Partial Termination of and Fourth Amendment to Amended and Restated
Master Lease Agreement (Lease No. 1), dated as of August 1, 2010, and that
certain Fifth Amendment to Amended and Restated Master Lease Agreement (Lease
No. 1), dated as of May 1, 2011 (as so amended, “Amended Lease No. 1”), Landlord
leases to Tenant, and Tenant leases from Landlord, the Leased Property (this and
other capitalized terms used but not otherwise defined herein having the
meanings given such terms in Amended Lease No. 1), all as more particularly
described in Amended Lease No. 1; and

 

WHEREAS, on or about May 6, 2011, SNH/LTA Properties Trust sold a portion of the
Leased Property consisting of the real property and related improvements known
as Rolling Hills Manor and located at 600 Newport Drive, Pittsburgh,
Pennsylvania and more particularly described on Exhibit A-39 to Amended Lease
No. 1 (the “Rolling Hills Property”); and

 

WHEREAS, on or about the date hereof, SPTIHS Properties Trust is selling a
portion of the Leased Property consisting of the real property and related
improvements known as the College Park Healthcare Center located at 1765 Temple
Avenue, College Park, Georgia and more particularly described on Exhibit A-14 to
Amended Lease No. 1 (the “College Park Property”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the sales of the Rolling Hills Property and the
College Park Property, SPTIHS Properties Trust, SNH/LTA Properties Trust, the
other entities comprising Landlord and Tenant wish to amend Amended Lease No. 1
to terminate Amended Lease No. 1 with respect to the Rolling Hills Property and
the College Park Property;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
effective as of the date hereof, Amended Lease No. 1 is hereby amended as
follows:

 

1.                                       Partial Termination of Lease.  Amended
Lease No. 1 is terminated with respect to the Rolling Hills Property and the
College Park Property and neither Landlord nor Tenant shall have any further
rights or liabilities thereunder with respect to the Rolling Hills Property from
and after May 6, 2011 or with respect to the College Park Property from and
after the date hereof, except for those rights and liabilities which by their
terms survive the termination of Amended Lease No. 1.

 

2.                                       Definition of Minimum Rent.  The
defined term “Minimum Rent” set forth in Section 1.68 of Amended Lease No. 1 is
deleted in its entirety and replaced with the following:

 

“Minimum Rent”  shall mean the sum of Fifty-Three Million, One Hundred Fifty-Six
Thousand, Four Hundred Sixty-Four and 00/100 Dollars ($53,156,464.00) per annum.

 

3.                                       Schedule 1.  Schedule 1 to Amended
Lease No. 1 is deleted in its entirety and replaced with Schedule 1 attached
hereto.

 

4.                                       Exhibit A.  Exhibit A to Amended Lease
No. 1 is amended by deleting the text of Exhibit A-14 and Exhibit A-39 attached
thereto in their entirety and replacing them with “Intentionally Deleted.”

 

5.                                       Ratification.  As amended hereby,
Amended Lease No. 1 is ratified and confirmed.

 

[Remainder of page intentionally left blank;

signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SPTMNR PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SPTIHS PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SNH CHS PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

3

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PROPERTY-SPECIFIC INFORMATION

 

Exhibit

 

Property Address

 

Base Gross 
Revenues

(Calendar 
Year)

 

Base Gross 
Revenues

(Dollar Amount)

 

Commencement
Date

 

Interest 
Rate

 

A-1

 

La Mesa Healthcare Center

2470 South Arizona Avenue

Yuma, AZ 85364

 

2005

 

$

6,333,157

 

12/31/2001

 

10

%

A-2

 

SunQuest Village of Yuma

265 East 24th Street

Yuma, AZ 85364

 

2005

 

$

543,595

 

12/31/2001

 

10

%

A-3

 

Somerford Place - Encinitas

1350 South El Camino Real

Encinitas, CA 92024

 

2009

 

N/A

 

03/31/2008

 

8

%

A-4

 

Somerford Place - Fresno

6075 North Marks Avenue

Fresno, CA 93711

 

2009

 

N/A

 

03/31/2008

 

8

%

A-5

 

Lancaster Healthcare Center

1642 West Avenue J

Lancaster, CA 93534

 

2005

 

$

6,698,648

 

12/31/2001

 

10

%

A-6

 

Somerford Place — Redlands

1319 Brookside Avenue

Redlands, CA 92373

 

2009

 

N/A

 

03/31/2008

 

8

%

A-7

 

Somerford Place - Roseville

110 Sterling Court

Roseville, CA 95661

 

2009

 

N/A

 

03/31/2008

 

8

%

A-8

 

Leisure Pointe

1371 Parkside Drive

San Bernardino, CA 92404

 

2007

 

$

1,936,220

 

09/01/2006

 

8.25

%

A-9

 

Van Nuys Health Care Center

6835 Hazeltine Street

Van Nuys, CA 91405

 

2005

 

$

3,626,353

 

12/31/2001

 

10

%

A-10

 

Mantey Heights
Rehabilitation & Care Center

2825 Patterson Road

Grand Junction, CO 81506

 

2005

 

$

5,564,949

 

12/31/2001

 

10

%

A-11

 

Cherrelyn Healthcare Center

5555 South Elati Street

Littleton, CO 80120

 

2005

 

$

12,574,200

 

12/31/2001

 

10

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross 
Revenues

(Calendar 
Year)

 

Base Gross 
Revenues

(Dollar Amount)

 

Commencement
Date

 

Interest 
Rate

 

A-12

 

Somerford House and Somerford Place — Newark I & II

501 South Harmony Road

and

4175 Ogletown Road

Newark, DE 19713

 

2009

 

N/A

 

03/31/2008

 

8

%

A-13

 

Tuscany Villa Of Naples (aka Buena Vida)

8901 Tamiami Trail East

Naples, FL 34113

 

2008

 

$

2,157,675

 

09/01/2006

 

8.25

%

A-14

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-15

 

Morningside of Columbus

7100 South Stadium Drive

Columbus, GA 31909

 

2006

 

$

1,381,462

 

11/19/2004

 

9

%

A-16

 

Morningside of Dalton

2470 Dug Gap Road

Dalton, GA 30720

 

2006

 

$

1,196,357

 

11/19/2004

 

9

%

A-17

 

Morningside of Evans

353 North Belair Road

Evans, GA 30809

 

2006

 

$

1,433,421

 

11/19/2004

 

9

%

A-18

 

Vacant Land Adjacent to Morningside of Macon

6191 Peake Road

Macon, GA 31220

 

2006

 

N/A

 

11/19/2004

 

9

%

A-19

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-20

 

Union Park Health Services

2401 East 8th Street

Des Moines, IA 50316

 

2005

 

$

4,404,678

 

12/31/2001

 

10

%

A-21

 

Park Place

114 East Green Street

Glenwood, IA 51534

 

2005

 

$

8,109,512

 

12/31/2001

 

10

%

A-22

 

Prairie Ridge Care & Rehabilitation

608 Prairie Street

Mediapolis, IA 52637

 

2005

 

$

3,234,505

 

12/31/2001

 

10

%

A-23

 

Ashwood Place

102 Leonardwood

Frankfort, KY 40601

 

2007

 

$

1,769,726

 

09/01/2006

 

8.25

%

A-24

 

Somerford Place - Annapolis

2717 Riva Road

Annapolis, MD 21401

 

2009

 

N/A

 

03/31/2008

 

8

%

A-25

 

Somerford Place - Columbia

8220 Snowden River Parkway

Columbia, MD 21045

 

2009

 

N/A

 

03/31/2008

 

8

%

A-26

 

Somerford Place - Frederick

2100 Whittier Drive

Frederick, MD 21702

 

2009

 

N/A

 

03/31/2008

 

8

%

A-27

 

Somerford Place - Hagerstown

10114 & 10116

 

2009

 

N/A

 

03/31/2008

 

8

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross 
Revenues

(Calendar 
Year)

 

Base Gross 
Revenues

(Dollar Amount)

 

Commencement
Date

 

Interest 
Rate

 

 

 

Sharpsburg Pike

Hagerstown, MD 21740

 

 

 

 

 

 

 

 

 

A-28

 

The Wellstead of Rogers

20500 and 20600

South Diamond Lake Road

Rogers, MN 55374

 

2009

 

N/A

 

03/01/2008

 

8

%

A-29

 

Arbor View Healthcare & Rehabilitation (aka Beverly Manor)

1317 North 36th St

St. Joseph, MO 64506

 

2005

 

$

4,339,882

 

12/31/2001

 

10

%

A-30

 

Hermitage Gardens of Oxford

1488 Belk Boulevard

Oxford, MS 38655

 

2007

 

$

1,816,315

 

10/01/2006

 

8.25

%

A-31

 

Hermitage Gardens of Southaven

108 Clarington Drive

Southaven, MS 38671

 

2007

 

$

1,527,068

 

10/01/2006

 

8.25

%

A-32

 

Ashland Care Center

1700 Furnace Street

Ashland, NE 68003

 

2005

 

$

4,513,891

 

12/31/2001

 

10

%

A-33

 

Blue Hill Care Center

414 North Wilson Street

Blue Hill, NE 68930

 

2005

 

$

2,284,065

 

12/31/2001

 

10

%

A-34

 

Central City Care Center

2720 South 17th Avenue

Central City, NE 68462

 

2005

 

$

2,005,732

 

12/31/2001

 

10

%

A-35

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-36

 

Gretna Community Living Center

700 South Highway 6

Gretna, NE 68028

 

2005

 

$

3,380,356

 

12/31/2001

 

10

%

A-37

 

Sutherland Care Center

333 Maple Street

Sutherland, NE 69165

 

2005

 

$

2,537,340

 

12/31/2001

 

10

%

A-38

 

Waverly Care Center

11041 North 137th Street

Waverly, NE 68462

 

2005

 

$

3,066,135

 

12/31/2001

 

10

%

A-39

 

Intentionally Deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

A-40

 

Ridgepointe

5301 Brownsville Road

Pittsburgh, PA 15236

 

2006

 

$

1,944,499

 

10/31/2005

 

9

%

A-41

 

Mount Vernon of South Park

1400 Riggs Road

South Park, PA 15129

 

2006

 

$

2,718,057

 

10/31/2005

 

9

%

A-42

 

Morningside of Gallatin

1085 Hartsville Pike

Gallatin, TN 37066

 

2006

 

$

1,343,801

 

11/19/2004

 

9

%

A-43

 

Walking Horse Meadows

207 Uffelman Drive

Clarksville, TN 37043

 

2007

 

$

1,471,410

 

01/01/2007

 

8.25

%

A-44

 

Morningside of Belmont

1710 Magnolia Boulevard

Nashville, TN 37212

 

2006

 

$

3,131,648

 

06/03/2005

 

9

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross 
Revenues

(Calendar 
Year)

 

Base Gross 
Revenues

(Dollar Amount)

 

Commencement
Date

 

Interest 
Rate

 

A-45

 

Dominion Village at Chesapeake

2856 Forehand Drive

Chesapeake, VA 23323

 

2005

 

$

1,416,951

 

05/30/2003

 

10

%

A-46

 

Dominion Village at Williamsburg

4132 Longhill Road

Williamsburg, VA 23188

 

2005

 

$

1,692,753

 

05/30/2003

 

10

%

A-47

 

Heartfields at Richmond

500 North Allen Avenue

Richmond, VA 23220

 

2005

 

$

1,917,765

 

10/25/2002

 

10

%

A-48

 

Brookfield Rehabilitation and Specialty Care (aka Woodland Healthcare Center)

18741 West Bluemound Road

Brookfield, WI 53045

 

2005

 

$

13,028,846

 

12/31/2001

 

10

%

A-49

 

Meadowmere -
Southport Assisted Living

8350 and 8351 Sheridan Road

Kenosha, WI 53143

 

2009

 

N/A

 

01/04/2008

 

8

%

A-50

 

Meadowmere -
Madison Assisted Living

5601 Burke Road

Madison, WI 53718

 

2009

 

N/A

 

01/04/2008

 

8

%

A-51

 

Sunny Hill Health Care Center

4325 Nakoma Road

Madison, WI 53711

 

2005

 

$

3,237,633

 

12/31/2001

 

10

%

A-52

 

Mitchell Manor Senior Living

5301 West Lincoln Avenue

West Allis, WI 53219

 

2009

 

N/A

 

01/04/2008

 

8

%

A-53

 

Laramie Care Center

503 South 18th Street

Laramie, WY 82070

 

2005

 

$

4,473,949

 

12/31/2001

 

10

%

A-54

 

Haven in Highland Creek

5920 McChesney Drive Charlotte, NC 28269

 

Laurels in Highland Creek
6101 Clark Creek Parkway

Charlotte, NC  28269

 

2010

 

N/A

 

11/17/2009

 

8.75

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross 
Revenues

(Calendar 
Year)

 

Base Gross 
Revenues

(Dollar Amount)

 

Commencement
Date

 

Interest 
Rate

 

A-55

 

Haven in the Village at Carolina Place

13150 Dorman Road Pineville, NC 28134

 

Laurels in the Village at Carolina Place

13180 Dorman Road Pineville, NC 28134

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-56

 

Haven in the Summit

3 Summit Terrace Columbia, SC 29229

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-57

 

Haven in the Village at Chanticleer
355 Berkmans Lane Greenville, SC 29605

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-58

 

Haven in the Texas Hill Country
747 Alpine Drive
Kerrville, TX 78028

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-59

 

Haven in Stone Oak
511 Knights Cross Drive

San Antonio, TX 78258

 

Laurels in Stone Oak

575 Knights Cross Drive San Antonio, TX 78258

 

2010

 

N/A

 

11/17/2009

 

8.75

%

A-60

 

Eastside Gardens
2078 Scenic Highway North
Snellville, Georgia 30078

 

2010

 

N/A

 

12/10/2009

 

8.75

%

A-61

 

Crimson Pointe

7130 Crimson Ridge Drive

Rockford, Illinois 61107

 

2012

 

N/A

 

5/1/11

 

8

%

 

--------------------------------------------------------------------------------